EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule13D (including any and all amendments thereto) with respect to the common stock, no par value per share, of Nature’s Sunshine Products, Inc., and further agree that this joint filing agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such statement on Schedule13D (including any and all amendments thereto), and for the accuracy and completeness of the information concerning such party contained therein, except that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate or incomplete. This joint filing agreement may be executed in two or more counterparts, each of which shall be deemed an original instrument, but all such counterparts shall together constitute for all purposes one and the same instrument. IN WITNESS WHEREOF, the undersigned have executed this joint filing agreement as of May 29, 2009. PARADIGM CAPITAL MANAGEMENT, INC. By: /s/ Carl Florio Name: Carl Florio Title:Director and Vice Chairman /s/ Candace King Weir Candace King Weir
